Citation Nr: 0911750	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  00-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an allergic reaction to medications, to include as secondary 
to the Veteran's service-connected PTSD.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1965 
and from January 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in June 1996 and March 2000.

The Board previously remanded this case in June 2003.  As 
noted in the June 2003 remand, the Veteran's allergic 
reaction claim was initially denied on a service connection 
basis, rather than under 38 U.S.C.A. § 1151.  The Veteran 
had, however, emphatically indicated that he was instead 
seeking benefits under 38 U.S.C.A. § 1151, thus creating a 
procedural due process defect that had been cured in May 1999 
when the RO considered the claim under 38 U.S.C.A. § 1151.  
The Board will thus continue to address the claim as such.

In December 2008, the Board received an opinion from a 
Veterans Health Administration (VHA) doctor addressing the 
38 U.S.C.A. § 1151 claim.  The Veteran was notified of this 
opinion, and of the option of having the case remanded to the 
RO for adjudication, in January 2009.  He was given 60 days 
to respond to this letter but did not do so.  Accordingly, 
the Board will proceed with this appeal.





FINDINGS OF FACT

1.  On balance, the evidence of record indicates that the 
Veteran did not incur additional disability as a result of an 
allergic reaction to medications prescribed by VA for his 
service-connected PTSD.

2.  The Veteran's service-connected PTSD is productive of 
severe social and occupational impairment, with symptoms 
including impaired impulse control and suicidal ideation.

3.  The evidence of record, on balance, establishes that the 
Veteran is unable to secure or follow a substantially gainful 
occupation on account of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for an allergic reaction to medications, 
to include as secondary to the Veteran's service-connected 
PTSD, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. §§ 3.159, 3.358 (2008).

2.  The criteria for an initial 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996).

3.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a September 2003 letter.  This letter was 
issued pursuant to June 2003 remand instructions, and the 
Board notes that the underlying rating decisions both 
predated the enactment of the Veterans Claims Assistance Act 
of 2000.  The Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The case has since been readjudicated on 
multiple occasions, most recently in an October 2007 
Supplemental Statement of the Case.

The Board also observes that the claim concerning the rating 
for PTSD concerns an initial, rather than existing, rating.  
This claim is accordingly not subject to the extensive 
notification requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), specifically those involving notification in 
terms of the appropriate diagnostic criteria. 

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims on appeal.  The Veteran's VA, private, and Social 
Security Administration (SSA) records have been obtained.  
Additionally, he was afforded multiple VA examinations, and 
the Board has obtained a VHA opinion addressing his 
38 U.S.C.A. § 1151 claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  38 U.S.C.A. § 1151

As a preliminary matter, the Board notes that there has been 
a substantial revision to 38 U.S.C.A. § 1151 during the 
course of this appeal.  The present version of this statue 
indicates that a showing of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault is necessary for entitlement to compensation for claims 
filed on or after October 1, 1997.  The Veteran's 38 U.S.C.A. 
§ 1151 claim, however, was filed prior to that date and is 
thus subject to the provisions of 38 U.S.C.A. § 1151 (West 
1991), as well as the criteria of 38 C.F.R. § 3.358, which 
remain in the Code of Federal Regulations but apply only to 
claims filed prior to October 1, 1997.  See generally Brown 
v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment).

Under 38 C.F.R. § 3.358(a), if it is determined that there is 
additional disability resulting from a disease or injury or 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, 
examination, or vocational rehabilitation training, 
compensation will be payable for such additional disability. 

In determining that additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).

Compensation will not be payable under this section for the 
continuance or natural progress of a disease or injury for 
which the hospitalization, medical or surgical treatment, or 
examination was furnished, unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  Compensation will not be payable under this 
section for the continuance or natural progress of a disease 
or injury for which vocational rehabilitation training was 
provided.  38 C.F.R. § 3.358(b)(2).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c) (1-2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
Veteran, or, in appropriate cases, the Veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).

In the present appeal, the Veteran has specifically asserted 
that his claimed skin disorder resulted from VA's 
prescription of Tegretol for his service-connected PTSD.  

A review of the Veteran's VA treatment records reflects that that 
he was prescribed Tegretol, as specified in an April 1994 
"Doctor's Orders" note.  In June 1994, he was hospitalized at a 
VA facility for diagnoses including Stevens-Johnson syndrome.  At 
that time, he reported a sore throat, white patches in the mouth 
and throat, and pain associated with swallowing.  An examination 
of the skin revealed a diffuse and fine maculopapular rash with 
erythema, as well as xeroderma present on the lower extremities.  
At that time, the Veteran's Tegretol was discontinued.  

A June 1995 private treatment report contains an assessment of a 
history of Stevens-Johnson syndrome/erythema multiforme 
"secondary to drug reaction to 
Tegretol/penicillin/erythromycin."  This was noted to occur 
during hospitalization in 1994.  Similarly, a VA report of 
hospitalization from June to August of 1995 contains a diagnosis 
of a history of Stevens-Johnson syndrome secondary to a reaction 
to Tegretol, Penicillin, and Erythromycin in 1994.

The report of an August 1995 VA general medical examination 
indicates that the Veteran reported experiencing a severe 
allergic reaction "probably to Tegretol."  This reaction was 
manifested by severe dermatitis, where his skin peeled off over 
most of his body as if he had been severely burned.  The 
examination revealed small depigmented areas on the anterior and 
medial aspects of his thighs, and a diagnosis of status post 
severe allergic reaction to medication with residual dermatopathy 
was rendered.  

The report of a VA hospitalization from April to June of 1996 
contains a notation of tinea versicolor and residuals of Stevens-
Johnson syndrome with hyperpigmentation of lesions on the lower 
right leg.

Additionally, the report of a March 1997 VA examination contains 
a notation that the Veteran "evidently had a severe reaction to 
Tegretol with Stevens-Johnson syndrome."  The examination 
revealed some hyperpigmented areas along the back, with mild 
desquamation and scaliness.  The examiner rendered an impression 
of status post Stevens-Johnson syndrome, with sequelae of chronic 
hyperpigmented skin, particularly in the back and shoulders, with 
desquamation associated.  

Although the Veteran initiated a claim under the Federal Tort 
Claims Act (FTCA) regarding VA's prescription of Tegretol, the VA 
Regional Counsel notified the Montgomery VARO in September 2004 
that the documents generated during the administrative claim 
process were not available.

In the report of a March 2006 VA examination, the examining 
psychiatrist noted that the Veteran had "no significant sequelae 
of the Stevens-Johnson syndrome."

The Veteran underwent a VA skin diseases examination in June 
2007, which revealed scattered circular flat and hyperpigmented 
lesions on the legs and feet, colonies of hyperpigmented lesions, 
and desquamation.  These findings were noted to cover 30 to 40 
percent of the lower extremities.  A diagnosis of Stevens-Johnson 
syndrome was rendered.

In an August 2007 addendum, however, the VA doctor who examined 
the Veteran in June 2007 noted that the initial impression was 
that the Veteran's rash warranted a diagnosis of dermatitis, not 
otherwise specified, and was consistent with an eczematous 
eruption.  The doctor nevertheless noted that this issue could 
not be resolved without resort to mere speculation.  As to the 
hyperpigmented skin, the doctor indicated that this could be 
secondary to healing scars from the Veteran's current dermatitis 
or Stevens-Johnson syndrome, as the most common long-term 
sequelae of Stevens-Johnson syndrome include scarring and 
irregular pigmentation.  The doctor, however, noted that the 
Veteran "does not currently have Stevens-Johnson syndrome" 
since there was insufficient evidence to show that Stevens-
Johnson syndrome recurs without a specific culprit or exposure.  
The doctor further indicated that the drugs frequently implicated 
in Stevens-Johnson syndrome were carbamazepine (Tegretol) and 
aminopenicillins.  Again, however, the doctor noted the this 
issue could not be resolved without resort to mere speculation as 
to which medication actually caused the Veteran's Stevens-Johnson 
syndrome.

Given the inconsistencies of the Veteran's diagnosis between 
the June 2007 examination report and the August 2007 addendum 
(i.e., Stevens-Johnson syndrome, as opposed to current 
dermatitis) and the absence of a determination as to whether 
medications prescribed by VA led to a current disability, the 
Board requested a VHA opinion to address both: (1) the most 
appropriate current skin diagnosis, and (2) the likelihood 
that such disorder was caused or worsened by any medications, 
specifically Tegretol, prescribed by a VA facility.

The requested VHA opinion was provided in December 2008 and 
authored by a dermatologist who reviewed the entire claims 
file.  The dermatologist noted that the Veteran's upper 
extremities had generalized xerosis without any specific 
lesions, whereas the lower extremities had multiple 
hyperkeratotic papules and plaques with hyperpigmentation 
distributed from the knees to the dorsal feet.  Additionally, 
there were pinpoint macules with hypopigmentation.  
Uninvolved skin on the legs appeared xerotic.  The diagnoses 
were noted to include dermatitis, not otherwise specified; 
hyperpigmentation/hypopigmentation; and xerosis.  

In addressing the nature and etiology of the Veteran's 
diagnoses, the dermatologist noted that it was well-
documented that Stevens-Johnson syndrome can result from 
Tegretol.  In general, patients may have scarring and/or 
irregular pigmentation as a result of Stevens-Johnson 
syndrome.  The Veteran's dermatologic findings from June 
2007, however, were found to not be consistent with Stevens-
Johnson syndrome.  Rather, the findings were most consistent 
with a chronic dermatosis.  In the dermatologist's opinion, 
the likelihood that the findings were the result of any 
medications, specifically Tegretol, prescribed by VA was 
"less than 50 percent." 

In reviewing the above evidence, the Board is aware that 
there are medical records from the 1990s indicating 
skin/allergic symptomatology as a consequence of Tegretol.  
The balance of the evidence of record addressing the nature 
and etiology of the Veteran's current disability, however, 
indicates diagnoses (dermatitis, not otherwise specified; 
hyperpigmentation/hypopigmentation; and xerosis) that are not 
of a Tegretol-related etiology.  Notably, the June 2007 VA 
examiner initially diagnosed Stevens-Johnson syndrome (a 
known sequelae of a reaction to Tegretol) but later indicated 
that the disability could be secondary to healing scars from 
the Veteran's current dermatitis or Stevens-Johnson syndrome, 
as the most common long-term sequelae of Stevens-Johnson 
syndrome include scarring and irregular pigmentation.  This 
examiner's opinion is essentially inconclusive.  The December 
2008 VHA opinion, however, is unambiguous, with the VHA 
dermatologist indicating that the Veteran's current findings 
had a likelihood of less than 50 percent of being related to 
any medications, including Tegretol.

Consequently, the Board finds that the competent medical 
evidence of record does not support the Veteran's 
contentions.  In this regard, the Board notes that the 
Veteran is competent to describe current skin symptoms and 
the timing of onset of those symptoms.  He has, however, not 
been shown to possess the medical training, credentials, or 
expertise to clarify either which diagnosis is warranted or 
whether such diagnosis is of Tegretol-related onset.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for an allergic reaction to medications, 
to include as secondary to his service-connected PTSD, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The Board notes that service connection for PTSD has been in 
effect since July 11, 1995, with the underlying 30 percent 
initial evaluation effective throughout except during periods 
when temporary total ratings for hospitalization have been in 
effect, notably from July 11, 1995 until September 1, 1995; 
from April 24, 1996 until July 1, 1996; and from May 18, 2005 
until August 1, 2005.  See 38 C.F.R. § 4.29.

The Veteran's PTSD has been evaluated under Diagnostic Code 
9411, the criteria of which were substantially revised during 
the pendency of this appeal on November 7, 1996.

Under the prior version of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), effective through November 6, 1996, a 30 percent 
disability evaluation contemplated situations where PTSD 
causes definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

The meaning of "definite" has been subject to several 
precedent decisions.  The Court, in Hood v. Brown, 4 Vet. 
App. 301 (1993), stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons and bases for its decision.  38 U.S.C.A. § 
7104(d)(1).  Also, in VAOPGCPREC 9-93 (Nov. 9, 1993), the VA 
Office of General Counsel concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent disability evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. 

A 100 percent disability evaluation was assigned in 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment. The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the latter criteria presented three independent 
bases for a grant of a 100 percent evaluation under 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95, 
98 (1994).

Under the current provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, PTSD which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

The Board has reviewed the Veteran's claims file and notes 
that there has been a wide range of assessments of the 
severity of the Veteran's PTSD during the pendency of this 
appeal.  The Board has considered all such assessments in 
context and finds that, during the course of this appeal, 
there are sufficient findings to conclude that the currently 
assigned 30 percent initial evaluation is not sufficient to 
encompass the degree of occupational and social impairment 
indicated in this case.

From June to August of 1995, the Veteran was hospitalized at 
a VA facility with diagnoses including PTSD and depression, 
not otherwise specified.  His Global Assessment of Function 
Score was noted to be 55 currently, with the highest in the 
past year being 60.  At admission, the Veteran was tense, 
angry, and passively uncooperative, with a sad mood.  At 
release, the Veteran was noted to have a euthymic mood, with 
no suicidal or homicidal evaluations noted.  Chronic 
resentment, hostility, and pessimism were still present.  

The Veteran's first VA PTSD examination was conducted in 
October 1995.  At that time, he had an anxious and depressed 
affect, and other noted symptoms included irritability, 
fitful sleep, disturbing dreams, and avoidant behavior.  The 
examiner's diagnoses included multiple symptoms of PTSD, with 
"somewhat questionable seriousness of his traumatic event"; 
and chronic and severe symptoms of generalized anxiety 
disorder.

The Veteran underwent an examination with a psychologist for 
SSA purposes in March 1996.  At that time, he was diagnosed 
with chronic PTSD and recurrent major depression with 
agitation.  The examining psychologist noted that, in a work 
setting, the Veteran would be able to understand and carry 
out work instructions.  He was found to be capable of being 
cooperative with supervisors and coworkers, but might have 
difficulty with depression and anger.  

From April to June of 1996, the Veteran was hospitalized at a 
VA facility for chronic delayed PTSD, recurrent major 
depression, and episodic alcohol abuse in early full 
remission.  He was noted at that time to have had fleeting 
suicidal ideations but denied suicidal attempt thoughts or 
plans.  A GAF score of 60 was assigned.  

An October 1996 VA intake assessment report indicates mild 
and chronic PTSD, with a GAF score of 50 assigned.

In May 1997, the Veteran underwent an examination with a 
private psychiatrist, during which he was noted to be 
depressed and described being easily agitated.  Also, he 
reported thoughts of self-harm, stating "I would like to end 
this misery."  Moreover, he endorsed homicidal ideation 
towards "anyone who gets in my face, and those who did me 
wrong in the past."  Additionally, he complained of tactile 
hallucinations in which he felt "bugs" on his back and in 
his shirt.  The examiner noted that the Veteran had 
maintained sobriety since February 1994.  Also, the examiner 
indicated that the Veteran had reported a rather withdrawn 
lifestyle for fear that he would harm somebody due to his 
uncontrolled rage, and he endorsed auditory and visual 
hallucinations and described some paranoid thinking, poor 
energy level, severe sleep disturbances, and thoughts of 
self-harm.  In an accompanying questionnaire, the examiner 
described as "marked" numerous impairments, including 
restriction of activities of daily living; difficulty in 
maintaining social function; and the ability to respond to 
customary work pressures, respond appropriately to 
supervisors and co-workers, and perform repetitive and simple 
tasks in a work setting.  

In an August 1997 decision, SSA granted disability benefits to 
the Veteran as of May 1994, with the corresponding decision 
citing multiple "severe" impairments including PTSD, recurrent 
major depression, hypertension, osteoarthritis of the right 
shoulder and left knee, and a history of polysubstance abuse.  

During the course of VA treatment in August 1999, the Veteran 
described recurrent suicidal thoughts but denied any current 
suicidal ideation.  An October 2000 VA treatment record 
indicates chronic PTSD, with a GAF score of 45-50 assigned.  
A February 2001 VA treatment record contains an Axis I 
diagnosis of severe PTSD, albeit with a GAF score of 55 
assigned.  In April 2001, the Veteran reported that he wanted 
to take revenge on unnamed men who harmed him in the past but 
indicated that he did not want to kill them but just to hurt 
them.  A current GAF score of 45 was assigned.

An August 2001 SSA decision continuing disability benefits 
indicates a primary diagnosis of anxiety-related disorders 
and a secondary diagnosis of essential hypertension.

In June and July of 2004, the Veteran was hospitalized at a 
VA facility for PTSD and adjustment disorder for just over a 
week.  He reportedly had become more isolative, irritable, 
and angry, and he described suicidal and homicidal ideations, 
specifically towards a man for whom he had previously worked.  
Several changes were made to his medications during the 
hospitalization, and the Veteran was noted to no longer be 
suicidal or homicidal after these changes.  The discharge 
report indicates a GAF score of 45 at admission and a 52 
score at discharge.

For approximately two weeks in February 2005, the Veteran was 
hospitalized at a VA facility, with his urine drug screen 
positive for cannabinoids prior to admission.  At that time, 
he was not overtly psychotic, was cooperative, and described 
mixed mood dysphoria.  Following adjustments to his 
medications, he had less mood dysphoria, slept "more 
competently," and had no further suicidal ideation.  His GAF 
score at admission was 34 but improved to 58 at the time of 
discharge.

Subsequently, a March 2005 VA treatment record indicates a 
GAF score of 50.  

From May to July of 2005, the Veteran was hospitalized at a 
VA facility for diagnoses including PTSD, adjustment 
disorder, and cannabis abuse.  He was admitted to the 
substance abuse treatment unit during the hospitalization.  
At that time, he denied being depressed, and no suicidal 
ideation was noted.  A GAF score of 58 was assigned.

In March 2006, the Veteran underwent a further VA psychiatric 
examination, with an examiner who reviewed the claims file.  
During the examination, he reported that he stayed at home 
"all the time" and would never "get out."  Additionally, 
he stated that he "never changes out of his pajamas" and, 
if he did get out, would get into arguments.  He noted that 
he stole a gun with the intent of killing himself in about 
2000, but his son stopped him.  While he reported not using 
alcohol for five or six years, he admitted to using cannabis 
in 2005.  The examiner noted the Veteran's past 
hospitalizations, including those from 1996, 2004, and 2005.  
Specific symptoms included irritability, dysphoria, and 
chronic sleep disturbances.  The Veteran's affect and memory 
were normal, and he denied current suicidal or homicidal 
thoughts.  The examiner diagnosed chronic and mild PTSD and 
assigned a GAF score of 65.  

Also, the examiner noted that the Veteran's PTSD symptoms had 
been considered to be responsible for his functional 
impairments, including quality of life issues.  Specific 
impairments included moderate inability to perform work tasks 
and impaired work, family, and other relationships; and mild 
or transient decreased efficiency, productivity, and 
reliability.  The Veteran's "remitted alcoholism" was noted 
to be thought to be worsened by PTSD.  As to the question of 
whether the Veteran's PTSD precluded substantially gainful 
employment, the examiner stated that, while SSA found the 
Veteran to be unemployable, the Veteran's PTSD symptoms by 
themselves did not incapacitate him from being gainfully 
employed.  

As indicated above, the findings of the severity of the 
Veteran's PTSD, as reflected in GAF scores, have fluctuated 
substantially over the pendency of this appeal; these have 
ranged from 34 upon hospitalization in February 2005 to 65 
during the March 2006 VA examination.  There appears to be no 
pattern in the history of the Veteran's PTSD to suggest any 
substantial and sustained worsening or improvement at any 
point during the pendency of this appeal.  For this reason, 
the Board does not find this to be a case in which staged 
ratings, pursuant to Fenderson, are appropriate.

In this regard, the Board is fully cognizant of the GAF score 
of 65 and characterization of PTSD as mild in the March 2006 
VA examination report.  The Board nevertheless finds this 
conclusion difficult to reconcile with the Veteran's multiple 
hospitalizations for psychiatric symptoms.  The finding of 
"mild" PTSD also runs contrary to the Veteran's repeated 
reports of suicidal and homicidal thoughts and the February 
2001 finding of severe PTSD.  This is not to say that the 
March 2006 VA examiner's characterization of the current 
disability is not credible, but the Board is cognizant that 
it is incumbent upon VA to assign an evaluation based on all 
the evidence of record rather than solely on one examiner's 
assessment of the level of disability at the moment of 
examination.  38 C.F.R. § 4.126(a).

Given the frequency of the Veteran's reports of suicidal 
ideation, impaired impulse control (i.e., staying at home to 
avoid confrontation with others), his repeated 
hospitalizations, and the frequency of GAF scores indicating 
symptoms that are serious (i.e., 41 to 50) or result in major 
impairment (i.e., 31 to 40), the Board finds that his 
disability has been predominantly severe and that an 
increased evaluation of 70 percent for the entire pendency of 
this appeal is in order.  This evaluation is warranted for 
both severe impairment under the old criteria of Diagnostic 
Code 9411 and the revised criteria (suicidal ideation, 
impaired impulse control) of this Diagnostic Code.  

That having been noted, the Board does not find a basis for a 
100 percent evaluation in this case.  The Veteran has not 
exhibited any of the specific manifestations for a 100 
percent evaluation under the new criteria of Diagnostic Code 
9411.  As to the old criteria, there is no suggestion of 
attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  

The Board finds a significant amount of evidence 
(particularly the findings from the repeated 
hospitalizations) to suggest a very high likelihood that the 
Veteran would not be able to secure and follow employment; 
this evidence, as noted below, provides a basis for the grant 
of TDIU.  Given the existence of such evidence to the 
contrary as the March 2006 VA examination report, however, 
the Board finds that the evidence as whole falls short of 
showing a demonstrable inability to obtain or retain 
employment, as indicated in the old criteria for a 100 
percent rating.  In this regard, the Board also notes that 
while SSA granted disability benefits to the Veteran, it is 
evident from the noted SSA decisions that both mental and 
physical disabilities were considered in this grant.

Moreover, while the Board acknowledges a high degree of 
social impairment in this case, particularly as reflected in 
the Veteran's isolative behavior, there have been no specific 
examination findings or other evidence of record 
demonstrating total social impairment.  The new criteria 
under Diagnostic Code 9411 specify that total occupational 
and social impairment must be shown for a 100 percent 
evaluation.  Absent such a showing, the evidence does not 
support a 100 percent evaluation under this criteria.

Finally, the Veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  The Board is aware of the hospitalizations noted 
above and has fully considered them in determining the 
appropriate schedular rating.  Indeed, these hospitalizations 
are prominent among the factors leading the Board to 
determine that an increased initial evaluation of 70 percent 
is warranted.  The Board, however, does not find that such 
hospitalizations, over an appeal pendency of nearly 15 years, 
were of such frequency to render application of the rating 
schedule impractical.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports an initial 70 percent 
evaluation, but not more, for the Veteran's PTSD.  To that 
extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.



IV.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's sole service-connected disability 
is PTSD, now evaluated as 70 percent disabling.  This 
evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether this 
disability precludes substantially gainful employment.

In this regard, the Board has considered the Veteran's 
educational and employment background.  In his April 2000 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), the Veteran reported 
last working as a self-employed carpenter in 1994 and having 
two years of college education.  He indicated that he had 
left his last job on account of disability.  The Board notes 
that this period of unemployability covers the entire 
pendency of the current appeal.  The Board also observes that 
the Veteran was granted SSA disability benefits as of May 
1994.

As indicated above, there is evidence of record, notably the 
March 2006 VA examination report, that suggests that PTSD in 
and of itself is not of such severity as to preclude 
substantially gainful employment.  The Board, however, is 
bound to consider the entire record in this case.  Notably, 
the Veteran was hospitalized on multiple occasions for 
psychiatric symptomatology, with GAF scores as low as 34 
(signifying major impairment in several areas such as 
inability to work) at admission to hospitalization.  The 
Board is also cognizant that the Veteran has demonstrated not 
only suicidal, but also homicidal, ideation over the course 
of this appeal and has isolated himself to avoid 
confrontations with others.  These symptoms substantially 
reduce the likelihood that the Veteran would be able to 
function in a workplace setting.

Overall, the Board finds that the evidence supporting the 
Veteran's TDIU claim is in relative equipoise with that 
suggesting that his service-connected PTSD would not preclude 
substantially gainful employment.  Under 38 U.S.C.A. 
§ 5107(b), in such cases all doubt is to be resolved in the 
Veteran's favor.

Accordingly, by application of 38 U.S.C.A. § 5107(b), the 
Board finds that the evidence of record supports the 
Veteran's claim of entitlement to TDIU.  This benefit is thus 
granted in full.
 



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
allergic reaction to medications, to include as secondary to 
the Veteran's service-connected PTSD, is denied.

Entitlement to an initial 70 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


